Citation Nr: 1706491	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to November 1945 and from December 1950 to April 1952.  He died in July 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction is now with the Boston, Massachusetts RO.  In February 2016, the Board remanded this matter to schedule the appellant for a hearing before a Veterans Law Judge (VLJ).  In June 2016, the appellant testified before the undersigned VLJ at a videoconference hearing; a transcript of the hearing has been associated with the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for her husband's death, contending that he was exposed to hazardous chemicals, such as asbestos and benzene during his active service.  The Veteran died in July 2010 with the primary cause of death as congestive heart failure, although significant conditions contributing to death but not resulting in the underlying cause included interstitial lung disease.  The Veteran served in the United States Navy; his military occupational specialty was mess cook.  Evidence in the record indicates that the Veteran was stationed aboard the USS LST 855.  

The Board has determined that the AOJ should develop and document the claimed in service exposure to hazardous chemicals, such as asbestos and benzene.  While service personnel records were obtained, no actual narrative from the service department confirmed whether the Veteran's duties in service would have exposed him to hazardous chemicals, such as asbestos and benzene.  (For asbestos exposure, see M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos.").

Further, there is evidence that the Veteran worked as a weaver in a mill after service.  The RO should request from the appellant information about the Veteran's postservice employment to ascertain information as to whether there was any exposure to hazardous chemicals, such as asbestos and benzene involved with such employment.  

The appellant testified at the June 2016 hearing that the Veteran could hardly breathe when he came out of the service.  The daughter of the Veteran and appellant testified that the Veteran received treatment at a VA Medical Center (VAMC).  The record currently has VA treatment records dated in 2003.  VA medical records, even if not in the record, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the appellant to attempt to obtain them).
The Board has also determined that a VA medical opinion is needed to ascertain the etiology of the Veteran's death, including any relationship to service (exposure to hazardous chemicals, such as asbestos and benzene).  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request from the appellant information about the Veteran's postservice employment.  After obtaining the necessary postservice employment information, the AOJ should attempt to ascertain information as to whether the Veteran was exposed to any hazardous chemicals, such as asbestos and benzene while employed in the capacity of a weaver in a mill or any other job he may have held.  If required, the AOJ should obtain the necessary forms from the appellant, and seek employment records of the Veteran for hazardous chemicals, such as asbestos and benzene including any postservice occupational screening or health records. 

2.  Obtain all VA records generated after 2003.  If the records are not found, no longer exist, or otherwise unavailable, a written negative reply is required and the appellant notified in accordance with 38 C.F.R. § 3.159.  All attempts to obtain any such records should be documented in the file. 

3.  Conduct all development necessary to adjudicate the Appellant's claim of entitlement to service connection for the Veteran's death, to include exposure to hazardous chemicals, such as asbestos and benzene.  (For asbestos exposure see M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9).

Development should include asking the service department, the National Personnel Records Center, or any other appropriate organization having access to historical information regarding inservice to hazardous chemicals, such as asbestos and benzene exposure, to provide any relevant evidence or information as to whether the Veteran may have been exposed to hazardous chemicals, such as asbestos and benzene while serving aboard the USS LST 855 or in performance of his duties as mess cook.  

Any records obtained should be associated with the file.  If no such records are available, this should also be indicated in the file.

All efforts to obtain any such employment records must be documented in the file.  The AOJ should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the AOJ should notify the appellant of the records that could not be obtained, notify the appellant of the steps taken to obtain the records, and notify the appellant that she may submit any such records in her possession.

4.  After the records development is completed, obtain a VA medical opinion for the claim of service connection for the cause of the Veteran's death.  The record should be made available to the VA medical opinion provider.  All pertinent findings must be reported in detail. A complete rationale for all opinions must be provided. 

VA medical opinion provider is asked whether it is at least as likely as not (i. e., a 50 percent probability or more) that the Veteran's fatal congestive heart failure/interstitial lung disease had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of those disabilities.

The VA medical opinion provider should specifically offer an opinion as to whether it is at least as likely as not that the congestive heart failure/interstitial lung disease was due to inservice exposure to hazardous chemicals, such as asbestos and benzene and comment on the Veteran's in-service exposure aboard USS LST 855 and as a mess cook aboard the ship. 

The VA medical opinion provider should also comment on the clinical significance of the Veteran's postservice work history if it is determined to be a factor in this matter.  

The VA medical opinion provider is advised that an in-service occupational exposure does not need to be the sole cause or predominate cause of the interstitial lung disease, but, instead, the VA medical opinion provider is asked to determine if it is a contributing cause of the Veteran's death. 

The VA medical opinion provider is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

A thorough rationale is requested for any opinion provided.

5.  After the development requested is completed, readjudicate the claim for service connection for cause of the Veteran's death.  If the benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and a reasonable period to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




